Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 10/8/2021 is acknowledged.  The Examiner notes that Claim 10 is to a non-elected species as such it is also being withdrawn.  Claims 1-9 are being examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonnell (US Patent #5799900).
For Claim 1, figures 1-4 of McDonnell ‘900 disclose an aircraft, comprising a boom (14 and 16); a propulsion assembly (200) coupled to a first end of the boom; and a first wing (24 and 28) coupled to a second end of the boom.
For Claim 2, figures 1-4 of McDonnell ‘900 disclose that the propulsion assembly (200) is coupled to the boom by a rotating joint.
For Claim 4, figure 4 of McDonnell ‘900 discloses that the first wing (24 and 28) is coupled to the boom by a rotating joint.
For Claim 5, figure 4 of McDonnell ‘900 discloses that the first wing is coupled to the rotating joint by a hinge.
For Claim 8, figures 1-4 of McDonnell ‘900 disclose that the boom houses an energy source (44) to power the propulsion assembly.
For Claim 9, figures 1-4 of McDonnell ‘900 disclose a rudder (26 and 30) coupled to the second end of the boom.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (US Patent #5799900).
For Claim 6, while McDonnell ‘900 is silent about retention mechanism, the Examiner takes Official Notice that it is well known to have wing tip retention mechanisms that hold wings in a warped manner until released in order to reduce the size of the aircraft when not being used and to avoid the wings from moving when they are stowed.  Therefor it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify McDonnell ‘900 with a wingtip retention mechanism for safer stowage of the aircraft.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/10/2022